Title: To Thomas Jefferson from Jacob Crowninshield, 20 February 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington 20th. Feby. 1805 Wednesday afternoon.
                  
                  This mornings mail brought me the two letters which I beg leave to enclose for your perusal. I have sent both letters, that you may be the better judge of the feelings & wishes of the writer.
                  Their contents must have great weight with me in making up my decision on the subject, which your extreme goodness has so long permitted me to have under my consideration, and after mature reflection I find myself compelled to acknowledge that I am not able to make up my mind in favour of the acceptance of the appointment, without I could be certain that my family would be with me, at least for a part of the time while I ought to be at my post. I am therefore reduced to the necessity of praying to be excused.
                  The difficulties suggested in these letters can not be overcome without a personal interview with their writer, and as I can expect no further indulgence in point of time, having trespassed so much on you already, I must beg you not to delay a moment, on my account, making any other arrangements which you may have in contemplation, upon knowing that I am compelled to decline the appointment with which you wished to honor me.
                  With a tender of my most grateful acknowledgements for unmeritted and undeserved favours, and with sentiments of profound respect and attatchment. I am 
                  your devoted and highly obliged servt
                  
                     Jacob Crowninshield 
                     
                  
                  
                     PS. my other letters, which are alluded to in those I enclose, give no decided opinion on the subject, & leave it to be decided between Mrs. C. & myself. I am bound to consider her answers, as not advising me to accept.
                  
               